Citation Nr: 0738676	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left (minor) shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1941 to July 1945, to include combat service in the 
European Theater of Operations (Normandy/Rhineland), and in 
the United States Army Air Forces/United States Air Force 
from September 1946 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The case has been before the Board on a previous occasion and 
was remanded for further evidentiary development.  All 
required actions have been taken.  

The veteran's case has been advanced on the docket due to his 
advanced age.  


FINDING OF FACT

The veteran sustained a shell fragment wound to the left 
shoulder region during service; which resulted in no more 
than moderate injury to Muscle Group I; the residuals of this 
injury also include a retained shell fragment in the soft 
tissues of the arm, pain, slight limitation of arm motion, 
and overall moderate, but no more than moderate incomplete 
nerve paralysis of the lower radicular nerve group in the 
left upper extremity.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more than 30 
percent, for residuals of a shell fragment wound to the left 
(minor) shoulder, to include nerve damage, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 
Diagnostic Codes 5200-5203, 4.73, Diagnostic Code 5301; 
4.124a, Diagnostic Code 8512 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received a 
notification letter in June 2001 regarding his claim; 
however, it did not specifically address the need to show 
that his condition had worsened.  In a May 2005 letter, 
however, this remedial defect was addressed and the veteran 
was informed specifically of the need to submit any 
additional evidence which would show his disability increased 
in severity.  The veteran's case was re-adjudicated with the 
issuance of the statement of the case and supplemental 
statement of the case, which clearly explained the criteria 
used in determining if the claimed condition had grown in 
severity.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006); Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In the aforementioned May 2005 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  However, the RO cured this defect by 
a re-adjudication of the claim in a subsequently issued 
supplemental statement of the case.  See Prickett, supra 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence is against the veteran's 
claim.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and the report of the 
first post-service VA examination performed in September 1945 
to evaluate the left arm disability are of record.  The 
veteran was afforded several VA examinations in conjunction 
with this claim, which provided clinical and X-ray findings 
that are adequate for rating purposes.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends, in essence, that his service-connected 
residuals of a shell fragment wound of the left arm are more 
disabling than currently evaluated.  

The veteran served in combat during World War II, and while 
participating in the Normandy and Hurtgen Forest campaigns, 
he sustained penetrating shell fragment wounds to the left 
axilla and shoulder in July 1944.  Surgical exploration of 
the left axillary region was performed.  It was also noted 
that a wound was in the left scapular area just below the 
post-axillary line.  An X-ray examination of the left 
shoulder revealed a metallic foreign body, 2 by 10 mm., in 
the posterior soft tissues at the upper 1/3 of the arm, in 
the plane of the humeral shaft and 3.5 cm. below the greater 
tubersoity.  (Additional shell fragment wounds included the 
left chest and right leg.  Clinical and X-ray examinations of 
the chest were normal.)  Clinical evaluation in December 1944 
revealed pain over the left axilla and left deltoid muscle 
but no sensory or motor changes.  It was reported upon the 
veteran's separation examination in July 1946 that the 
penetrating shell fragment wound of the left shoulder was 
"mild".  It was also noted that the veteran complained of 
pain in "bad weather". 

Upon a post-service VA examination performed in September 
1945, the examiner noted that the veteran was hospitalized 
for 3 months while on active duty.  It was also reported upon 
orthopedic examination at that time that the veteran was 
hospitalized for 2 months.  The veteran complained of aching 
and stiffness in the left shoulder and left upper arm.  An X-
ray examination confirmed a retained shell fragment in the 
soft tissues of the left arm; there was no bone (humerus) 
involvement.  The diagnoses were recorded as asymptomatic 
cicatrices of the left side of the back, left neck and (post-
surgical) left axilla; and a metallic foreign body in the 
left arm.  

The veteran has been afforded several orthopedic and 
neurological VA examinations in conjunction with his current 
claim to determine the severity of his upper extremity 
condition.  The earliest of these examinations occurred on a 
"fee basis" in January 2002.  In it, the veteran was found 
to exhibit the following ranges of motion at his left 
shoulder: active flexion to 150 degrees (pain at 130 
degrees), active abduction to 140 degrees (pain at 100 
degrees), external rotation was limited to 80 degrees (pain 
at 70 degrees), and internal rotation was limited to 60 
degrees.  The veteran was limited in movement of his left 
shoulder by pain, weakness, lack of endurance, and a lack of 
coordination at the extremes of range of motion.  The 
veteran's elbow range of motion was found to be within normal 
limits.  The veteran did have "mild difficulty" 
manipulating his hand for grasping, twisting, and touching, 
and this was found to be related to the fragment wound in the 
upper arm.  

In November 2002, the veteran was given a neurological 
evaluation to address the complications of his fragment wound 
with the nerves in his arm.  A "very mild" tremor was noted 
in the left hand, and normal muscle tone was noted in the 
upper extremities.  The veteran reported that he had normal 
sensation in his upper extremities.  The veteran was 
diagnosed as having residuals of a shrapnel wound with 
associated injury to the left brachial plexus.  The examiner 
commented that the veteran felt paresthesias on occasion, and 
he reported that his left arm did not feel as strong as his 
right.  Diminution of the left bicep was noted when compared 
to the right during physical examination.  While a tremor in 
the hand was noted, the examiner explained that the veteran's 
type of shell fragment injury would not lead to a tremor.  
Functionally, the veteran's injury would cause him to 
experience "some difficulty" in repetitive activities 
(pushing and pulling) and "slight difficulty" in the 
operating of tools.  Lifting and carrying objects are 
"minimally affected" by his condition.  It was also noted 
that the veteran could perform frequent grasping movements.  

The veteran's case was sent to the Board, and in December 
2005, it was remanded so that a new VA examination could be 
afforded, as the veteran had stated that his condition had 
grown in severity and as it had been several years since the 
last examination of record.  In January 2006, the veteran was 
afforded the directed examination, and was noted to have left 
shoulder range of motion as follows: abduction to 170 
degrees, forward flexion to 170 degrees (the terminal 30 
degrees were painful), external rotation to 90 degrees, and 
internal rotation to 35 degrees.  The veteran had 4/5 
strength in his deltoids, bicep, and tricep, and pain was 
noted with the supraspinatus isolation of the left shoulder.  
Sensation was intact in all sections of the veteran's left 
shoulder, and there was noted limitation of motion due to 
weakness and pain, but not due to fatigability, lack of 
coordination, lack of endurance, repetitive motion, or 
flares.   

In August 2006, the veteran was given an additional VA 
orthopedic examination which did not show any additional 
limitation of range of motion, and episodic pain was noted as 
the chief manifestation of the disability.  In February 2007, 
the veteran had his muscles evaluated, and a scar was noted 
on the left shoulder.  Again, no significant changes were 
noted in range of motion of the left shoulder.  Strength at 
the left elbow and wrist were minimally diminished, being a 
4/5, and nervous sensation was intact to radial, ulnar, and 
median distributions.  There was some thenar atrophy in the 
left hand, with some limitation of motion at the left wrist.  
The veteran was able to make a full fist and oppose all 
digits to his left thumb.  

X-ray examination in recent years has shown that the retained 
shell fragment noted above remains, after over 60 years, 
imbedded in the veteran's left arm.  

The veteran's residuals of a shell fragment wound of the left 
arm include some limitation of arm motion, pain and 
neurological impairment due to an associated brachial plexus 
injury.  Medical evidence of record suggests that the reason 
the shell fragment was never extracted was due to the fact 
that such a removal would interfere with the nerves in the 
veteran's arm.  Indeed, a loss of sensation has been reported 
by the veteran, and the veteran's left hand has lost some 
minimal function.  

In determining an appropriate diagnostic code to rate the 
veteran's disability, the Board notes that there is no noted 
malunion or nonunion of the humerus, and ankylosis is not 
present.  Thus, a rating under Codes 5200, 5202, and 5203 is 
not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203.  Diagnostic Code 5201, pertaining to 
limitation of motion of the arm, is applicable.  Under these 
criteria, as the service-connected arm is his minor 
extremity, the maximum rating is 30 percent if his arm was 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  As the medical evidence shows that the 
slight limitation of motion that is present falls far short 
of motion limited to 25 degrees from the side, the criteria 
for a rating in excess of 20 percent based upon limitation of 
nondominat arm motion are not met.  

The Board notes its duty under DeLuca to consider additional 
factors such as functional loss of use, pain on motion, 
weakness, fatigability, and incoordination. See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 
(1995).  However, the medical evidence does not show that the 
veteran has pain or flare-ups of pain that results in 
limitation of motion of the left shoulder, supported by 
objective findings that would support a finding of motion of 
the left arm limited to less than 90 degrees, let alone to 25 
degrees from the side.  Nor is there medical evidence to show 
that the veteran has weakness, fatigue, incoordination, 
flare-ups of such symptoms, or any other symptom or sign, 
that results in limitation of motion of the nondominant left 
arm to a degree that would support a rating in excess of 20 
percent under Diagnostic Code 5201.

The veteran's left arm disability is not currently rated 
under a diagnostic code relating to muscle injuries, although 
historically it was rated by analogy to injury to Muscle 
Group I.  See 38 C.F.R. § 4.20, 4.73.  To the extent that 
there was muscle involvement, the Board finds that the 
medical evidence, to include the service medical records and 
reports of several examinations performed in recent years, 
does not show severe injury to Muscle Group I.  In support of 
this conclusion, the Board notes that the characteristics of 
a severe muscle injury are not apparent.  See 38 C.F.R. 
§ 4.56.  In fact, most of the cardinal symptoms and signs of 
a moderately severe muscle injury are not present.  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's nondominant left arm under 
38 C.F.R. § 4.73.  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14 (2007).

In addition to the rating criteria pertaining to the 
musculoskeletal system, the veteran's right arm disability 
can be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512, 
which pertains to disability manifested by interference with 
the radicular group of nerves.  Under these criteria, a 30 
percent rating requires moderate incomplete paralysis of the 
minor lower radicular group; a 40 percent rating requires 
severe incomplete paralysis of the minor extremity; and 
maximum 60 percent rating is available for complete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The rating 
for peripheral nerves is for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor.  See 38 C.F.R. § 4.124a. 

As the veteran has not been found to exhibit complete 
paralysis, his disability is best described as an incomplete 
paralysis with intermittent feelings of a loss of sensation 
and documented reduced gripping/grasping ability in the hand.  
While there are references to "slight" difficulty, and the 
affect on daily activities has been described as "minimal", 
the use of terms such as "slight" by a medical professional 
is not determinative on the issue, given that such terms are 
not defined by the regulatory language and must be applied by 
the Board in a manner which is "equitable and just."  See 
38 C.F.R. §§ 4.2, 4.6.  In so doing, the Board notes that the 
veteran has impairment of function of the left hand secondary 
to the brachial plexus injury.  There is atrophy in the 
muscles of the left hand and loss of strength of the left 
upper extremity.  There is also diminution of the left bicep.  
There is medical evidence of intermittent paresthesias of the 
left upper extremity.  In addition to the limitation of 
motion of the left shoulder noted above, there is also some 
limitation of left wrist motion.  And it is quite clear from 
the record that the veteran continues to experience pain in 
the left arm due to a fairly large metallic shell fragment 
embedded in the sift tissues of the arm.  The Board finds 
that, overall, there is moderate incomplete nerve paralysis 
of the lower radicular nerve group in the left upper 
extremity, which supports a 30 percent rating for his 
nomdominant left arm disability under Diagnostic Code 8512.  
The medical evidence does not show more than moderate 
incomplete paralysis.  In support of the latter conclusion, 
the Board notes that the veteran can make a fist, can oppose 
his thumb to all digits, and has only a small reduction in 
his upper extremity strength.  No examiner has suggested more 
than moderate functional impairment of the left upper 
extremity, to include loss of sensation and decreased motor 
strength.

The preponderance of the evidence is against a finding of a 
symptomatic scar secondary to the veteran's shell fragment 
wound to the left shoulder and axilla region.  The scars in 
question were reported as asymptomatic as far back as 1946.  
Clinical evaluations in recent years show no tenderness.  
Thus a separate compensable rating is not warranted for a 
shell fragment wound scar in the left shoulder region.  See 
38 C.F.R. § 4118, Diagnostic Code 7804; Esteban v. Brown, 6 
Vet. App. 259 (1994).      

In sum, the veteran sustained a shell fragment wound to the 
left arm during service; which resulted in no more than 
moderate injury to Muscle Group I.  The residuals of this 
injury also include a retained shell fragment in the soft 
tissues of the arm, some limitation of arm motion, and 
overall moderate, but no more than moderate incomplete nerve 
paralysis of the lower radicular nerve group in the left 
upper extremity.  Accordingly, the criteria for a 30 percent 
rating, but no more than 30 percent, for residuals of a shell 
fragment wound to the left (minor) shoulder have been met.  
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5200-
5203, 4.73, Diagnostic Code 5301; 4.124a, Diagnostic Code 
8512.

Regarding an extraschedular rating, the Board notes that he 
veteran is in receipt of a total disability evaluation based 
on individual unemployability (TDIU).  There is no basis to 
remand the claim for a referral to the Chief of VA's 
Compensation and Pension Service for an extraschedular 
consideration.  38 C.F.R. § 3.321; see also Bagwell v. Brown, 
9 Vet. App. 337, 338, 339 (1996).


ORDER

Entitlement to a 30 percent rating for residuals of a shell 
fragment wound to the left (minor) shoulder, to include nerve 
damage, but no more than 30 percent, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


